In an action to recover damages for assault and false imprisonment, each of the defendants appeals, separately, from so much of a judgment of the Supreme Court, Richmond County, entered April 21, 1964 as is in favor of plaintiff, individually, against it or him, respectively, upon so much of a jury verdict as granted her $8,000 for compensatory damages. Judgment insofar as appealed from reversed, on the law and the facta; action as between plaintiff, *887individually, and defendants insofar as it is for compensatory damages severed; and new trial granted as between said parties for such damages, with costs to abide tbe event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce to $5,000 the amount of the verdict in her favor for compensatory damages and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended and insofar as appealed from, is affirmed, without costs. In our opinion the verdict insofar as it was in favor of plaintiff, individually, for compensatory damages was excessive to the extent indicated.
Beldoek, P. J., Christ, Rabin and Benjamin, JJ., concur; Hill, J., dissents and votes to affirm the judgment insofar as appealed from.